DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shabbi Khan on 4/8/2021.
The application has been amended as follows: 

Claim 17: A computer-implemented method, comprising: 
receiving, by a data processing system including one or more processors, for each content item of a plurality of content items, content item data representing characteristics of the content item; 
identifying, by the data processing system, constraint data specifying (i) a number of presentation spaces in a layout for presenting a corresponding number of content items permitted to be presented in the layout, and (ii) respective size information for each presentation space of the number of presentation spaces; 
determining, by the data processing system, for a first candidate set of content items of the plurality of content items, a first placement arrangement for the first candidate set in the layout, the first placement arrangement identifying a respective presentation space for each content item included in the first candidate set of content items; 
determining, by the data processing system, based on the placement arrangement for the first candidate set, for each content item in the first candidate set, a respective weight value using the content item data of the content item; 
determining, by the data processing system, based on the respective weight value of each content item in the first candidate set, a first presentation score for the first candidate set; 

determining, by the data processing system, based on the second placement arrangement for the second candidate set, for each content item in the second candidate set, a respective weight value using the content item data of the content item; 
determining, by the data processing system, based on the respective weight value of each content item in the second candidate set, a second presentation score for the second candidate set; 
selecting, by the data processing system, the first candidate set based on the first presentation score and the second presentation score; and 
transmitting, by the data processing system to a client device, each content item included in the first candidate set for presentation according to the layout and the first placement arrangement.

Claim 24: A non-transitory computer readable medium storing instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: 
identifying constraint data specifying (i) a number of presentation spaces in a layout for presenting a corresponding number of content items permitted to be presented in the layout, and (ii) respective size information for each presentation space of the number of presentation spaces; 
determining, for a first candidate set of content items of the plurality of content items, a first placement arrangement for the first candidate set in the layout, the first placement arrangement identifying a respective presentation space for each content item included in the first candidate set of content items;  -4- 4842-7760-3760.1Atty. Dkt. No. 098981-5899 
determining, based on the placement arrangement for the first candidate set, for each content item in the first candidate set, a respective weight value using the content item data of the content item; 
determining, based on the respective weight value of each content item in the first candidate set, a first presentation score for the first candidate set; 
determining, for a second candidate set of content items of the plurality of content items, a second placement arrangement for the second candidate set in the layout, the second placement arrangement identifying a respective presentation space for each content item included in the second candidate set of content items; 

selecting the first candidate set based on the first presentation score and the second presentation score; and 
transmitting each content item included in the first candidate set for presentation according to the layout and the first placement arrangement.

Claim 30: A system, comprising: 
a storage device storing advertisement data representing characteristics of a plurality of advertisements; and  -6- 4842-7760-3760.1Atty. Dkt. No. 098981-5899 
one or more computers that interact with the data storage device and execute instructions that cause the one or more computers to: 
identify constraint data specifying (i) a number of presentation spaces in a layout for presenting a corresponding number of content items permitted to be presented in the layout, and (ii) respective size information for each presentation space of the number of presentation spaces; 
determine, for a first candidate set of content items of the plurality of content items, a first placement arrangement for the first candidate set in the layout, the first placement arrangement identifying a respective presentation space for each content item included in the first candidate set of content items; 
determine, based on the placement arrangement for the first candidate set, for each content item in the first candidate set, a respective weight value using the content item data of the content item; 
determine, based on the respective weight value of each content item in the first candidate set, a first presentation score for the first candidate set; 
determine, for a second candidate set of content items of the plurality of content items, a second placement arrangement for the second candidate set in the layout, the second placement arrangement identifying a respective presentation space for each content item included in the second candidate set of content items; 
determine, based on the second placement arrangement for the second candidate set, for each content item in the second candidate set, a respective weight value using the content item data of the content item; 
determine, based on the respective weight value of each content item in the second candidate set, a second presentation score for the second candidate set; 
score and the second presentation score; and 
transmit each content item included in the first candidate set for presentation according to the layout and the first placement arrangement.

All other claims are un-amended.

Allowable Subject Matter
Claims 17-36 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the instant invention recite a system and method of receiving, by a data processing system including one or more processors, for each content item of a plurality of content items, content item data representing characteristics of the content item; identifying, by the data processing system, constraint data specifying (i) a number of presentation spaces in a layout for presenting a corresponding number of content items permitted to be presented in the layout, and (ii) respective size information for each presentation space of the number of presentation spaces; determining, by the data processing system, for a first candidate set of content items of the plurality of content items, a first placement arrangement for the first candidate set in the layout, the first placement arrangement identifying a respective presentation space for each content item included in the first candidate set of content items; determining, by the data processing system, based on the placement arrangement for the first candidate set, for each content item in the first candidate set, a respective weight value using the content item data of the content item; determining, by the data processing system, based on the respective weight value of each content item in the first candidate set, a first presentation score for the first candidate set; determining, by the data processing system, for a second candidate set of content items of the plurality of content items, a second placement arrangement for the second candidate set in 

Anderson (U.S. Pub No. 2004/0093327) teaches accepting ad rendering constraints including ad space specs for rendering and number of ad spaces, accepting ad information from ad groups containing numerous ads including advertisement images themselves which have certain initial features, and determining ad serving (rendering) parameters including "ad layout" and "ad orientation" by maximizing a value of an advertisement feature Anderson teaches converting an advertisement to an "appropriate" size, which would include maximization or minimization. Anderson teaches the advertisement as being "provided". Anderson does not teach the exact process of how a layout is determined for advertising.

Guttman (U.S. Patent No. 6,173,286) references the aesthetic properties and increased value of layouts. Guttman teaches receiving specifications (constraints) such as size, shape, color, and sections. Each advertisement has features such as size coordinates, image, area, etc. The ads (and therefore, the features associated with the ads) are placed in an ordered list, which represents weighting (items higher in the list have higher value weights, and therefore higher feature value weights, than those that are 

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621